In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2202

T ENISHA C ARTER,
                                                Petitioner-Appellant,
                                  v.

S HERYL T HOMPSON, Warden,
                                                Respondent-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 10 C 1270—William J. Hibbler, Judge.



    A RGUED JANUARY 13, 2012—D ECIDED A UGUST 14, 2012



  Before P OSNER, W OOD , and H AMILTON, Circuit Judges.
  W OOD , Circuit Judge. After enduring 55 hours of inter-
rogation at the police station, Tenisha Carter (then just
16 years old) confessed to the murder of her roommate,
Brandy Thompson. In due course, Carter was convicted
of first-degree murder by a jury and sentenced to 30
years’ imprisonment. Her case comes to this court on
appeal from the district court’s decision denying her
petition for a writ of habeas corpus under 28 U.S.C. § 2254.
Applying the required deference to the decisions of the
2                                            No. 11-2202

state courts rejecting her constitutional challenges to
the use of her confession, we affirm.


                            I
   A state court’s factual findings are “presumed to be
correct” in a federal habeas corpus proceeding unless
they are rebutted by “clear and convincing evidence.” 28
U.S.C. § 2254(e)(1). Carter does not challenge the
Illinois Appellate Court’s factual findings, and so our
account of the facts is drawn exclusively from its opin-
ion. Like the state court, we report some of the incon-
sistencies in the evidence as it developed, because this
information provides useful context for the central ques-
tion before us. In the final analysis, of course, the
state court resolved those issues against Carter.
  Thompson’s body was found on December 2, 2000, by
someone living in the neighborhood close to the apart-
ment building where Carter and Thompson lived. The
medical examiner confirmed that the murder was espe-
cially brutal: Thompson had been stabbed at least 117
times. Carter was then 16 years old and Thompson was 19.
  The Chicago Police assigned Officers John Riordan
and Kevin Carney to investigate the murder. Initially,
they did not suspect that Carter was involved. No finger-
print, DNA, or other physical evidence connected the
murder to Carter, or for that matter to anyone else. On
December 4, however, two Chicago detectives picked up
Carter at 5:40 a.m. at her grandmother’s house and
took her to the Area 4 police station. She was not given
No. 11-2202                                            3

Miranda warnings, and no one told her that she was free
to leave and did not need to answer any questions.
Officer Riordan offered Carter food, something to drink,
a cigarette, and access to the bathroom. She asked for
a soda, and Officer Riordan brought her one. Carter
then gave him the contact information for her father,
Calvin Robinson. At the time, Carter’s mother was incar-
cerated. Robinson had never been Carter’s legal
guardian, nor had she ever lived with him. Despite her
minority, Carter was thus effectively without any legal
guardian.
  Robinson arrived at the police station at around 9:45
a.m. He testified that he had to wait for more than an
hour before he was given the opportunity to speak with
the detectives or his daughter. He further testified that
they permitted him to speak with Carter alone for
only two or three minutes. As the state court noted,
Officer Carney provided conflicting testimony, stating
that Robinson was taken to his daughter shortly
after arriving at the station and was allowed to
speak alone with her for 30 minutes before the detec-
tives questioned her.
  Carter informed the detective during questioning that
she and Thompson had a party at their apartment on
the evening of December 1. After their friends left, she
stated, Tyrone Weeks came over with marijuana and
smoked it with them. Thompson left the apartment
around midnight to visit Timothy Watkins, her boy-
friend, but she never made it there. Watkins called
Carter the next day to find out if Thompson was still at
4                                            No. 11-2202

the apartment. Another one of Thompson’s boyfriends
later stopped by the apartment looking for her. Carter
initially told the detective that she was not aware
that Thompson was dead until December 4. Even
though Thompson’s cousin and neighbor gave state-
ments to the police on December 5 and 6 that contra-
dicted Carter’s answers, Officer Carney did not yet
doubt Carter’s credibility.
  Carter was released to Robinson’s custody after
giving her statement on December 4. Mysteriously, a few
hours after Carter’s release, her apartment building
caught fire. The investigation revealed that the cause
was arson, and that the fire started in the apartment
where Carter and Thompson lived. The investigators
found lighter fluid, but none of the fingerprints on
the bottle matched Carter or any other person tested by
the police.
  The police brought Carter back to the Area 4 station on
December 10. After unsuccessfully attempting to
contact Robinson, they proceeded to question her even
though she had no adult—not her father, a guardian, or
a youth counselor—present. Only Carter’s boyfriend
and a police officer were in the room during Officer
Riordan’s questioning. According to Officer Riordan,
Carter was still not considered a suspect. Again, no
one informed her of her rights. During this encounter,
Carter’s original story remained largely intact, with a
few notable exceptions. She stated that Weeks had re-
turned intoxicated to their apartment at 3 a.m., and that
he grabbed at Carter. She also said that she overheard
No. 11-2202                                            5

Weeks say that he planned to rob Thompson. Carter’s
boyfriend corroborated her answers, stating that Carter
had told him that Weeks came out of Thompson’s
bedroom at around 12:30 a.m. the night she died. At the
conclusion of the questioning, Carter reviewed photo-
graphs for a few hours. The police could not locate
her father, and so they released her to her boyfriend’s
father.
  Officer Riordan visited Robinson’s home on Decem-
ber 18, hoping to find Carter to discuss the murder.
Robinson explained that Carter did not stay at his home
often, and that he was unable to keep her from running
away. He also stated that he feared for her safety, in
light of the murder and arson. He was confident, how-
ever, that Carter knew who murdered Thompson. Two
days later, Robinson called the police to give them
Carter’s latest contact information. When Officers
Riordan and Carney arrived at the address, a woman
opened the door with a knife. She thought they had
come in response to a domestic violence call and let
them in after they said they wanted to speak with
Carter. Carter was indeed there; she told Officer Riordan
she had attempted to contact him and agreed to return
to the Area 4 station. The police later testified that
Carter was still considered a witness, which is why they
again did not inform her of her rights. This time, Carter
would end up staying at the station for 55 hours.
  When she arrived, the officers unsuccessfully at-
tempted to contact Robinson. They then located a youth
counselor who, after speaking with Carter, concluded
6                                             No. 11-2202

that his presence was unnecessary if she was only a
witness. The youth counselor later left the station and
did not return. When the detectives resumed questioning
her, Carter’s story started to fall apart. She admitted
that she had lied about seeing Weeks at 3 a.m. on Decem-
ber 1. She then agreed to take a polygraph test. The de-
tectives scheduled the test for the following afternoon,
so that Robinson could attend. They contacted
Robinson and asked if he would take Carter into his
custody for the evening. According to the detectives,
Robinson stated that he was worried that she would
run away if they brought her there. (Robinson’s account
was different: he testified that they never offered to
release her to him.) Officer Riordan then changed his
testimony, stating that it was Carter—not Robinson—who
had asked if she could stay at the station.
  Officer Carney secured authorization from his super-
visors for Carter to stay at the station overnight. No one
explained to Carter that she was free to go, and she
wound up sleeping on a bench in the interview room.
She was allowed to move around the station
freely, with the exception that she was escorted to the
restroom. She was not given the opportunity to
shower, and no one gave her a change of clothes, pillow,
or blanket. Officer Riordan gave her a box of tampons
after she requested it.
  The next day, Carter was taken to the polygraph officer
after again agreeing to take the test. The youth officer
and Robinson were present. At that point, the officer
gave Carter her Miranda warnings, asking after each one
No. 11-2202                                              7

whether she understood it. The officer conducted a
pretest interview and concluded that Carter was not
being honest. When Carter learned the results, she burst
into tears and confessed to Officer Riordan: “John, I’m
going to jail. Tyrone [Weeks] killed Brandy [Thompson]
and he made me help clean up.” She explained that
she helped Weeks clean up after the murder because
she was scared of him and his gang-affiliated family
members. After this, the officers took Carter back to
Area 4, where she had a meal and watched television
with Robinson and two sisters in the roll call room.
  The police contacted an Assistant State’s Attorney
(ASA) to inform him that Carter had witnessed Thomp-
son’s murder. The ASA promptly came to the station
and interviewed Carter with Robinson, her two sisters,
and three officers in the room. He also read Carter her
Miranda rights and cautioned that she could be tried as
an adult. After the interview, the police arrested Weeks.
Carter stayed in the roll call room, on Officer Riordan’s
advice, because Weeks and his family were arriving at
the station. Robinson asked an officer within earshot of
Carter if there was any evidence from the crime scene
and was informed that they had found a fingerprint on
the car bumper where Thompson’s body was discovered.
Officer Carney said that the identity had not yet been
determined. Carter then gave Officer Carney a note,
stating, “I lied again.” She explained that she and her
boyfriend tried to find Thompson the morning after
the murder. They discovered her body and moved a
brick onto her feet. Carter said she was scared, apologized
for lying, and said maybe someone had touched the
8                                               No. 11-2202

bumper. That evening, Robinson left to tend to his
younger children. He asked that Carter stay at the
station for her safety. It is not clear whether Carter was
given the opportunity to leave the station: it seems that
she had nowhere to go other than the street. Once again,
she was not given clothes, a shower, a pillow, or a blanket.
  While escorting Carter to the restroom at 2 a.m., Officer
Riordan asked if she needed anything. Carter requested
a soda, and Officer Riordan got her one. After returning
to the roll call room, Carter inquired whether Weeks
was in custody. Officer Riordan said yes. Carter then
said, “I killed Brandy [Thompson]. I got in a fight with
Brandy over Darnell and while I was fighting I stabbed
Brandy.” Carter asserted that she was merely defending
herself. She confessed that Weeks had nothing to do
with the murder. Officer Riordan decided to relocate
Carter to the interview room, and locked her there until
9 a.m. The police notified Robinson that he should
return to the station the next morning.
   At 9:30 a.m., Officer Riordan read Carter her Miranda
rights with Robinson in the room. She acknowledged her
understanding of her rights and was prepared to answer
the officers’ questions. Without prompting from the
officers, Carter said to her father, “Dad, I killed Brandy
[Thompson].” Robinson said, “You’re talking crazy girl.
I should get you a lawyer.” Carter said, “No Dad, I did
it.” Carter then told the officers that Thompson had
punched her in the face, then went to the kitchen, got
a knife, and stabbed herself in the chest. Carter said that
she followed Thompson to her bedroom and repeatedly
No. 11-2202                                             9

punched her, which, she speculated, was how Thompson
was stabbed. A little while later, Carter confessed to the
arson, explaining that she set the fire to destroy any
evidence connecting her to the murder.
  An ASA interviewed Carter that afternoon with both
of her parents in the room. (Carter’s mother had appar-
ently been released at this point.) The ASA read Carter
her Miranda and juvenile rights. Carter said that she
understood her rights and was willing to speak with
him. She proceeded to explain the events leading up to
Thompson’s death. She said that Thompson attacked
her with a knife, and they fought for a while. Eventually
they got tired, and Thompson went to her bedroom.
An hour later, Carter went into Thompson’s room, at
which point Thompson put her in a headlock. Carter
stabbed Thompson with a knife to free herself. She and
her boyfriend then moved Thompson’s body to the
street. The ASA decided not to charge her, and Carter
was released later that evening. It was not until nearly
two weeks later, on January 5, 2001, that Carter was
arrested for first-degree murder and aggravated arson.
The arson charge was later dropped.
  While in jail awaiting her trial, Carter was in a
15-month intimate relationship with another inmate,
Shirena Lando. When they were not cellmates, Carter sent
Lando letters known as “kites” through other inmates to
communicate. In one of the kites, Lando testified, Carter
described Thompson’s murder. The details in the kite
were not entirely consistent with Carter’s final confes-
sion, but she did describe Thompson’s wounds, where
10                                            No. 11-2202

the body was left, and how it was hidden under leaves
and a slab of concrete.
   Cutting through the ever-shifting and sometimes pre-
posterous nature of Carter’s several confessions, the
jury ultimately concluded that Carter was guilty of first-
degree murder and she was sentenced to 30 years’ impris-
onment. She appealed to the Illinois Appellate Court.
Among other arguments, she asserted that her con-
fession was involuntary and thus that the trial court
erred in admitting it into evidence. After describing the
facts fully and acknowledging the various conflicts in
the evidence, the appellate court rejected her argument;
it concluded that “[b]ased on the totality of the circum-
stances, the manifest weight of the evidence supports
the trial court’s finding of voluntariness.” It expressly
acknowledged that a juvenile’s confession is a “sensitive
concern,” and emphasized that such cases must be care-
fully evaluated to ensure that the confession was not
caused by unfair influence or overwhelming emotion.
Several reasons persuaded the court that Carter’s confes-
sion was voluntary: it was not prompted by a police
question; she had access to her father; and she was
allowed to move freely around the station. Carter then
sought leave to appeal from the Supreme Court of Illinois,
but her request was denied.
  Carter then petitioned the district court for a writ of
habeas corpus, arguing among other things that the
admission of her confession violated her Fifth Amend-
ment right because the confession was involuntary. The
district court found that the state court’s ruling did not
No. 11-2202                                               11

involve an unreasonable application of federal law, but
it granted her a certificate of appealability, “given the
unusual and unfortunate circumstances surrounding
Carter’s interrogation, and the fact that the state appel-
late court did not address those circumstances in de-
tail.” This appeal followed.


                             II
  We review de novo the district court’s denial of a peti-
tion for a writ of habeas corpus, Ebert v. Gaetz, 610 F.3d
404, 411 (7th Cir. 2010), bearing in mind the deferential
standard that applies. Carter acknowledges as she
must that she is entitled to relief only if the state court’s
decision “involved an unreasonable application of . . .
clearly established Federal law, as determined by the
Supreme Court of the United States.” 28 U.S.C. § 2254(d).
We will not disturb the state court’s decision unless it is
“both incorrect and unreasonable.” Etherly v. Davis, 619
F.3d 654, 660 (7th Cir. 2010). That standard is not met
unless the decision in question is objectively unrea-
sonable, falling “well outside the boundaries of permissible
differences of opinion.” Id. (internal citations omitted).
  To determine whether Carter’s confession was invol-
untary, the state court was required to evaluate the
“totality of the circumstances” surrounding it. Schneckloth
v. Bustamonte, 412 U.S. 218, 226 (1973); Etherly, 619
F.3d at 661 (stating that the Schneckloth test applies to
juveniles, but that their confessions must be examined with
“special care”). The state court was obligated to consider
Carter’s individual characteristics, including her “age,
12                                              No. 11-2202

experience, education, background, and intelligence”
and “whether [she] has the capacity to understand the
warnings given [her], the nature of [her] Fifth Amend-
ment rights, and the consequences of waiving those
rights.” Fare v. Michael C., 442 U.S. 707, 725 (1979). The
context of the interrogation is also relevant, especially
the “length of time that the juvenile was questioned by
the authorities and the absence or presence of a parent
or other friendly adult.” Gilbert v. Merchant, 488 F.3d 780,
791 (7th Cir. 2007). Finally, the court had to consider
whether Carter’s confession arose from “excessive
coercion or intimidation.” Etherly, 619 F.3d at 661 (quoting
Hardaway v. Young, 302 F.3d 757, 765 (7th Cir. 2002)).
   Carter argues that the state court failed to consider
the fact that she—a 16-year-old child—was in the police
station for 55 hours under stressful and uncomfortable
circumstances, when it was evaluating whether her
confession was voluntary. But this does not do justice
to the court’s opinion. In fact, it did discuss in detail
the relevant facts surrounding her confession; it just did
so in the background and unlawful seizure sections of
its opinion. The question, therefore, is a narrow one that
practically answers itself: Did the state court violate
Schneckloth when it did not repeat these facts in the part
of its opinion dedicated to the voluntariness of Carter’s
confession? We cannot imagine why a federal court
should care whether a state court believes that its
readers will remember the content of the background
section of an opinion or if it thinks it preferable to
review again the facts relevant to each issue. In Carter’s
case, the court devoted the latter section of its opinion
No. 11-2202                                                13

to three factors: the lack of physical abuse, the fact that
Carter’s “will was not overcome,” and the fact that her
confession was volunteered rather than being given
in response to a police question. It also repeated that
Carter was allowed to move freely around the station
and was given unlimited access to her father.
   Particularly in light of the highly deferential standard
due to the state court, we have no reason to doubt that
it took into account all of the relevant facts, highlighting
only those that seemed especially pertinent to the volun-
tariness of the confession. Etherly, 619 F.3d at 662 (“How
much weight to assign each factor on facts similar to
those in Etherly’s case may differ from court to court,
and reasonable jurists may certainly disagree.”); Gilbert
v. Merchant, 488 F.3d 780, 794 (7th Cir. 2007) (affirming
the state court’s finding of voluntariness even though
the record “did not speak to a number of relevant con-
siderations”). This is just what the Supreme Court found
in Early v. Packer, 537 U.S. 3 (2002). In that case, the peti-
tioner asserted that the California state court failed to
consider certain factors in its evaluation of the “totality
of the circumstances” with respect to a jury-coercion
claim. The Court brushed that argument aside, noting
that the California court had discussed those factors
elsewhere in the opinion and commented that “[t]he
contention that the California court ‘failed to consider’
facts and circumstances that it had taken the trouble
to recite strains credulity.” Early, 537 U.S. at 9.
  In the end, while it is unsettling that Carter was in
the police station for 55 hours without a blanket, pillow,
14                                            No. 11-2202

change of clothes, or access to a shower, and without
being told that she could leave, the state court’s deci-
sion was not objectively unreasonable. She entered the
police station on December 20 voluntarily as a witness
to the murder. During the lengthy time she was at the
station, she was permitted to move freely until her con-
fession on December 22 in the wee hours of the morning.
The evidence suggests that Carter slept at the station
because her mother was in jail and her father was con-
cerned for her safety outside the station. She had spoken
with her father and a youth officer prior to confessing
and had been read her Miranda rights before taking the
polygraph. Unprompted by the police officers, she gave
her initial confession on her way to the bathroom. She
turned down her father’s offer to get her a lawyer.
Her father was with her when she gave two of her con-
fessions, and her mother was allowed to join her for
one of them. This is enough for the state court to con-
clude that her confession was voluntary.


                           III
  We A FFIRM the district court’s denial of Carter’s peti-
tion for a writ of habeas corpus.




                          8-14-12